Citation Nr: 0911591	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the appellant's countable income is excessive for 
death pension purposes.

2.  Entitlement to waiver of recovery of an overpayment of 
death pension benefits in the calculated amount of $31,702.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1953 to June 1956.  
He died in April 1998, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Milwaukee Pension 
Center (PC) dated in of November 2004, which terminated the 
appellant's death pension benefits effective in November 
1999, due to excess countable income.  

The issue of entitlement to waiver of recovery of an 
overpayment of death pension benefits in the calculated 
amount of $31,702 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's reported countable income exceeds the maximum 
rate of death pension payable to a surviving spouse. 


CONCLUSION OF LAW

As the appellant's income exceeds the maximum rate, the 
criteria for entitlement to death pension benefits are not 
met.  38 U.S.C.A. §§ 1502, 1503, 1541 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the appellant in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  In this regard, in connection with the prior Board 
remand, the appellant was requested to provide information 
regarding her claimed medical expenses, for possible offset 
against her income, but she did not provide the requested 
information.  She has not disputed her receipt of income from 
Social Security.  Under these circumstances, there is no 
further duty to notify or assist the appellant in the 
development of her claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

The appellant is the surviving spouse of a Veteran who had 
qualifying wartime service; as such, she is basically 
eligible for a rate of pension set by law, reduced by the 
amount of her countable income.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23.  The appellant's claim for death pension 
benefits was denied because the RO found that her countable 
income exceeds the maximum applicable rate.  

The appellant contends that she needs VA death pension 
benefits to live and pay her medical expenses.  She feels 
that she is entitled to VA death pension benefits, based on 
her husband's wartime service.  

The maximum rate of death pension benefits that may be paid 
is set by law.  An otherwise qualifying claimant will be paid 
up to the maximum rate, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
other words, any countable income of the appellant will 
reduce the pension benefits, dollar for dollar, by the amount 
of the income.  Thus, if the appellant's annual income 
exceeds the maximum payable rate, the entire amount is 
offset, and the appellant is not entitled to any death 
pension benefits.  

In determining income for purposes of entitlement to death 
pension, payments of any kind from any source are counted as 
income during the 12-month period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 
1503; 38 C.F.R. § 3.271.  Exclusions from income do not 
include Social Security Administration (SSA) disability 
benefits.  See 38 C.F.R. § 3.272.  

The appellant's sole source of reported income is from SSA 
benefits.  Beginning in October 1999, she received $673 per 
month, but at the same time, the maximum monthly pension rate 
was $490.  In December 1999, the maximum countable income for 
VA death pension benefits was increased to $502 per month, or 
$6,026 per year.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part I, Appendix B However, this was still less than the SSA 
she was receiving, which increased to $689 per month, or 
$8,268 per year, in January 2000.  Thus, the appellant's rate 
of countable income exceeded the maximum countable income by 
$2,242 in the year 2000.  

During the succeeding years, the appellant's SSA benefits 
were increased annually, based on specific cost-of-living 
adjustments.  However, maximum VA death pension benefits, 
which, pursuant to 38 U.S.C.A. § 5312, are tied to the same 
cost-of-living percentages, increased at the same rate, so 
that beginning in January 2004, the appellant's SSA income 
was $758 per month, or $9,098 per year, while the maximum 
countable income for death pension benefits was $6,634, which 
was $2,464 less than her income.  Id.  

Unreimbursed medical expenses paid by the appellant are 
excluded from income, if they exceed 5 percent of the maximum 
rate.  38 C.F.R. § 3.272(g).  In order to be excluded from 
income, these medical expenses must be paid during the time 
period at issue, regardless of when they were incurred.  In 
addition, they must be out-of-pocket expenses, for which the 
claimant received no reimbursement from any third party.  
However, Medicare insurance premiums may be counted as 
medical expenses.  

For example, during the year 2004, the appellant's SSA income 
was $758 per month, or $9,098 per year, while the maximum 
countable income for death pension benefits was $6,634, which 
was $2,464 less than her SSA income.  Since her income was 
$2,464 higher than the maximum pension rate, in order for her 
to be entitled to any pension, her paid, unreimbursed medical 
expenses (including Medicare premiums and medications) would 
have to exceed $2,796 ($2,464 difference plus 5 percent of 
the maximum rate), for her to receive any death pension 
benefits, and then she would be entitled to only the amount 
over that break even point.    

The appellant submitted a list of paid medical expenses she 
obtained from a specific pharmacy; for the 12-month period 
from February 1999 (the date of her claim) through January 
2000, the expenses totaled $1,514.97.  However, even assuming 
that these were all out-of-pocket expenses, the appellant's 
countable income still exceeded the maximum rate for VA death 
pension.  

In her financial status report received in December 2004, the 
appellant reported that she was making payments on medical 
expenses totaling $2,996.  If she paid this during the 
preceding 12-month period, she would be able to deduct $2,664 
from her SSA income, which would mean she would have been 
entitled to $200 of pension.  However, she did not provide 
any more specific information regarding her payments, in 
response a request for more detailed information sent to her 
in May 2008, and at the time, she said she was paying $50 per 
month.

In response to the May 2008 request for additional 
information, the appellant responded, in January 2009, "[m]y 
husband [the Veteran] fought in Korea war.  Thanks for 
cutting me off of his pension."  Her representative 
interpreted this as evidence that the appellant did not 
understand the VA letter requesting additional information, 
and requested a field examination to assist her.  However, 
the letter clearly informed her that if she felt that she 
needed help, or did not understand the information provided, 
that she should speak to her representative, or contact the 
RO; she has not availed herself of either of those resources.  
Moreover, her statement appears to be more in the nature of 
an expression of her belief that she does not believe that 
this is fair, and not that she is unable to comprehend the 
basic outline of the information requested.  In this regard, 
based on the information she has heretofore provided, it is 
highly unlikely that any such development would result in a 
grant of entitlement to death pension benefits.  

With respect to her claim of unfairness, although sympathetic 
to the appellant's arguments, nevertheless, the Board is 
bound in its decisions by applicable statutes enacted by 
Congress.  Payments of monetary benefits from the Federal 
Treasury must be authorized by statute, regardless of 
extenuating circumstances or claims of fairness.  See, e.g., 
Office of Personnel Management v. Richmond, 496 U.S. 414, 
426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. 
Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  In other words, unless an individual meets 
all of the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  VA's pension 
program is intended to give wartime Veterans and qualifying 
dependents, such as surviving spouses, a minimum level of 
financial security.  While wartime service is one 
requirement, income below the level set by law is an 
additional requirement.  Congress did not enact any 
exceptions to the above-discussed legal provisions which 
would permit a grant of the requested benefit, and we are not 
free to disregard the law.  Based on the evidence of record, 
the appellant's income is excessive for death pension 
purposes.  As the law and not the evidence is dispositive in 
this case, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Entitlement to death pension is denied.  


REMAND

The appellant was notified of termination of her death 
pension benefits by the Milwaukee PC in November 2004.  Also 
in November 2004, she was notified of the amount of the 
overpayment in the calculated amount of $31,702, by the VA 
Debt Management Center (DMC) in St. Paul.  At the same time 
that the appellant disagreed with the termination of her 
death pension benefits, in December 2004, she also requested 
waiver of recovery of the overpayment in a separate 
statement.  In a decision dated in August 2005, her waiver 
request was denied.  In October 2005, she was provided with a 
statement of the case on the issue of whether the pension 
benefits had properly been terminated.  According to date-
stamps on the relevant documents, a signed substantive appeal 
was received from the appellant on October 14, 2005, at the 
Milwaukee Pension Maintenance Center (PMC).  In this 
statement, she included the referral number which had been 
included on the statement of the case regarding the 
termination issue.  

In addition, on October 17, 2005, a different signed 
substantive appeal was received by her representative located 
at the Chicago RO, who forwarded it to the Chicago VARO, 
along with a cover letter noting that the appellant was 
perfecting her appeal for non-service-connected pension.  The 
substantive appeal form itself, which said that she was sorry 
she did not report her SSA income, did not identify the 
action she was appealing.  

In view of the receipt from the appellant of two substantive 
appeal forms within a few days of one another, and the 
issuance of a waiver decision in August 2005, followed by a 
statement of the case on the excess income issue in October 
2005, the Board is of the opinion that one of the substantive 
appeal forms is more properly construed as a notice of 
disagreement with the waiver issue than as a superfluous 
substantive appeal.  In this regard, a notice of disagreement 
need not contain any special wording; thus, it may be 
included on a substantive appeal form.  See 38 C.F.R. § 
20.201.  Although she did not specifically identify the issue 
she was appealing, it is not clear that the appellant 
understood the legal difference between the issue in the 
August 2005 waiver decision and the issue in the October 2005 
statement of the case, or the distinction between perfection 
of an appeal and initiation of an appeal, vis-à-vis the 
substantive appeal form.  In this regard, both documents 
primarily discussed her receipt of SSA benefits.  
Nevertheless, she submitted two separate documents, in which 
she expressed her disagreement with a VA determination, as 
well as her desire to appeal.  See 38 C.F.R. § 20.201.  There 
would be no reason for her to submit two separate substantive 
appeals as to the same issue, but every reason to submit 
separate appeals regarding two separate issues, even if she 
did not completely understand the difference between the 
issues.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 
2002) (Congress created a "paternalistic" and "uniquely 
pro-claimant" Veterans' benefits system).  Moreover, the two 
issues are inextricably intertwined.  See Schaper v. 
Derwinski, 1 Vet.App. 430, 437 (1991) (issues involving the 
validity of the debt are implicit in the issue of waiver, and 
must be determined as part of the application for a waiver of 
the debt).  

Thus, the Board finds that the appellant submitted a timely 
notice of disagreement with the denial of her request for 
entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $31,702.  The 
Court has held that where an NOD has been filed with regard 
to an issue, and an SOC has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Additionally, in reviewing the issue in connection with the 
SOC, the RO should review whether the "misrepresentation" 
standard was appropriately applied, inasmuch as there is no 
indication that the claim was referred to the District 
Counsel or Inspector General for consideration of whether 
prosecution was indicated, pursuant to 38 C.F.R. § 1.962(b).  
Similarly, the regulation also requires that 
misrepresentation be more than non-willful or mere 
inadvertance; the RO did not discuss this element.  In a case 
involving bad faith, the Court required VA to consider 
factors such as the level of the claimant's education, and 
any assistance the claimant may have had in completing the 
income-reporting forms, in determining intent.  See Reyes v. 
Nicholson, 21 Vet. App. 370 (2007)  The requirement that 
misrepresentation be more than non-willful or mere 
inadvertence means that intent is also a factor in 
misrepresentation.  

Accordingly, the case is REMANDED for the following action:

Furnish the appellant and her 
representative with a statement of the 
case addressing the issue of entitlement 
to waiver of recovery of an overpayment of 
death pension benefits in the calculated 
amount of $31,702.  In the preparation of 
this document, the RO must review whether 
the "misrepresentation" standard, which 
requires conduct warranting referral to 
the District Counsel or Inspector General 
for consideration of whether prosecution 
is indicated, and that misrepresentation 
must be more than non-willful or mere 
inadvertence, was appropriately applied.  
See 38 C.F.R. § 1.962(b).  If the RO 
continues to find misrepresentation, 
appropriate action must be taken, and the 
SOC must provide a complete discussion of 
the basis for the determination, in 
particular, how her conduct was more than 
non-willful or mere inadvertence.  The 
appellant must also be informed that she 
must perfect this appeal, that is, submit 
a substantive appeal within the required 
time limit, for this issue to be returned 
to the Board.  The issue should only be 
returned to the Board if the appeal is 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


